   Paula A. Barran, OSB No. 803974
   pbarran@barran.com
   Shayda Zaerpoor Le, OSB No. 121547
   sle@barran.com
   Donovan L. Bonner, OSB No. 181929
   dbonner@barran.com
   Barran Liebman LLP
   601 SW Second Avenue
   Suite 2300
   Portland, Oregon 97204-3159
   Telephone:(503)228-0500
   Facsimile No.:(503)274-1212
     Attorneys for Defendants
     University of Oregon and Hal Sadofsky

                                  UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                                    Portland


   JENNIFER JOY FREYD,                                                             CV.6:17-cv-448-MC

                                          Plaintiff,
                                                                 SECOND DECLARATION OF HAL
             v.                                                  SADOFSKY IN SUPPORT OF
                                                                 REPLY MEMORANDUM IN
  UNIVERSITY OF OREGON,MICHAEL H.                                SUPPORT OF DEFENDANTS
  SCHILL and HAL SADOFSKY,                                       UNIVERSITY OF OREGON'S AND
                                                                 SADOFSKY'S MOTION FOR
                                      Defendants.                SUMMARY JUDGMENT



             I, Hal Sadofsky, declare as follows:

             1.     I am one of the defendants in this matter.

             2.     I have previously submitted a declaration in connection with the defendants'

  Motion for Summary Judgment. I submit this second declaration to address issues raised in

  plaintiff's opposition.

                                         2018 Department Offers

             3.     In her declaration, Professor Baldwin describes the recent (last year) hiring of five

  faculty members and recites that the starting salaries for the men are slightly higher than the


    Page 1 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                  BARRAN LIEBMAN LLP
00775903.1                                   601 SW SECOND AVENUE,SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX (503)274-1212
   salaries for the women. Her declaration leaves out the credentials ofthe new hires and particularly

   the fact that the women, whom the university recruited, joined as Postdocs without faculty

   experience whereas the two men were further along in their careers with existing faculty

   appointments. Specifically, the three women hired last year by the Psychology are more recent

  Ph.D's who were working as Postdoctoral Scholars, commonly called "Postdocs." A Postdoc is a

  temporary position that allows the individual to continue mentored training as a researcher and

   gain skills to prepare for an academic career. In this case there were two male hires (a partner or

  spouse of two of the women who were hired). The two men had earned their Ph.D's earlier and

   were currently holding academic appointments as assistant professors at the time of hire. In the

  case of both males, they had greater seniority than typical for an assistant professor at the time of

  hire (measured by their current appointments as assistant professors elsewhere), and accordingly

  received one year's credit towards tenure which accounted for the $1,000 difference in their

  compensation. Specifically, Sarah DuBrow who was hired, is a 2016 Ph.D. and was a postdoc at

  time of hire. Benjamin Hutchinson (her partner) is a 2011 Ph.D. and was an assistant professor at

  Northeastern at time of hire. Hutchinson was given one year's "credit toward tenure" in

  recognition of his greater than typical seniority for an assistant professor hire. Sara Weston is a

  2017 Ph.D. who was a Postdoc at time of hire. David Condon, her husband or partner, is a 2014

  Ph.D. and was an assistant professor at Northwestern at the time of hire, and had been since

  2015. Condon was also given one year's credit toward tenure in recognition of his greater than

  typical seniority for an assistant professor hire. The third woman hired is Kathryn Mills, who was

  also hired directly from a postdoctoral position.

             4.   Professor Baldwin raises additional points in her declaration that are similarly

  easily explained. For example, she includes in her declaration information about a sub award she

  received in 2018. (Baldwin Decl. 2.) I view that to be commendable. However,it is not relevant

  to decisions that were made a year earlier.

                                          Cambridge Offer

    Page 2 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                BARRAN LIEBMAN LLP
00775903.1                                601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                         PHONE(503)228-0500 FAX (503)274-1212
             5.   Professor Baldwin describes her experience in interviewing at Cambridge

   University. In her declaration, at itif 4 and 5, she asserts that she takes issue with some of my

   statements in my initial declaration in this matter. One of her assertions is that Cambridge

   University is ranked higher than the University of Birmingham. That is correct, but the specific

   position for which Professor Allen was being recruited at Birmingham was in fact an important

  position because he was being sought to direct a University Institute of Youth Mental Health. I

   would also note that while being a professor at Cambridge is in fact a prestigious position, as

  Professor Baldwin states, the position she interviewed for came with a lower salary than what she

  is paid currently at the University of Oregon.

             6.   Professor Baldwin also states that I "disguise differences between how Professor

  Allen and she were treated during their respective retention raise processes. I cannot speak to her

  conversations with her department chair, because I was not a party to those conversations, but

  there were key differences between Professor Baldwin and Professor Allen. First, Professor Allen

  is one of the most extraordinarily productive faculty members in the division over which I am

  dean. Professor Baldwin is productive in her own right, but not at the same level. (Numerical

  measures never tell the whole story, but Professor Allen is an author on roughly 87 scientific

  publications in the 2015-17 period, Professor Baldwin is an author on roughly 9 scientific

  publications in the same period. Professor Allen is the PI for several million dollars of external

  grant funding in this period, and Professor Baldwin is not PI on any external funding in this period.

  This is not intended to diminish Professor Baldwin's scholarship, just to explain that there is a

  distinction between the two scientists.) Second, all the information we had at the time was that

  the University of Birmingham was specifically targeting only Nick Allen—he was the only

  candidate in consideration for the position. In Professor Baldwin's case, she had progressed in the

  hiring process but it had not been narrowed down beyond the four candidates. Those are

  significant differences in addressing retention offers since it was apparent at least to me that if the

  University did not move quickly with respect to Professor Allen he would likely take the

    Page 3 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN up
00775903.1                                  601 SW SECOND AVENUE,SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX (503)274-1212
  Birmingham offer, whereas it did not appear to be the case that an offer would necessarily result

  to Professor Baldwin or that she would take it given the lower level of compensation. As it turned

  out, she did not receive an offer from Cambridge, but she had been given a retention offer from

  the University of Oregon which I understood to be greater than the compensation she would have

  had at Cambridge.

             7.   In paragraph 11, Professor Baldwin asserts that I made statements "that appear to

  mislead." My initial declaration filed in this matter was neither misleading nor intended to

  mislead.

             8.   Professor Baldwin also references a retention negotiation with Dr. Elliot Berkman.

  Professor Baldwin is not involved in these negotiations to my knowledge but I am. The associated

  salary increase negotiated is very similar to that for Professor Pfeifer, so that when he is promoted,

  his compensation would be comparable to, but below that of Professor Jennifer Pfeifer.

                                    Professor Freyd's Declaration

             9.   In her declaration, Professor Freyd expresses unhappiness that I did not

  immediately go to speak to her to discuss my questions about the possibility of data selection bias.

  At the time I first heard this data, it was because John Bonine made a presentation to the University

  of Oregon Board of Trustees (without specifying the source of the data). Therefore I approached

  John Bonine with my questions as he made the report. This action had nothing to do with Professor

  Freyd's gender or anything else about Professor Freyd.                     Additionally, my goal in seeking

  additional information was to confirm that the data presented was accurate since I recall being

  surprised at the report. Because I am a mathematician and teach statistics, I have some familiarity

  with the complexities of data collection and data interpretation. Professor Freyd also asserts that

  I refused to acknowledge the steps she took around the methodology. As the documented exchange

  demonstrates, I did not receive a response from her regarding the additional steps she took for

  close to three years. I responded to her the same day she sent the response to me, although I had



    Page 4 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
00775903.1                                 601 SW SECOND AVENUE,SUITE 2300
                                               PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX (503)274-1212
   not then had an opportunity to study her work. She sent me only a brief message (in a postscript)

   and it contained a link to a different publication.

             10.   In my initial declaration I observed that as department head, Professor Mayr is

   Professor Freyd's supervisor. Professor Freyd responds by constesting the description of the

   Psychology Department Head as her supervisor by reciting some limitations on his authority

  (specifically that "he alone" does not oversee or control teaching assignments, override

   determination on her grades and that "he alone" cannot hire, fire or discipline her). Regardless of

  how Professor Freyd considers those limitations on his authority (which would be true in many

  supervisory relationships), university personnel policy identifies department heads as holding

  supervisory roles both in personnel records and in governance policies. The department head has

  ultimate responsibility for service assignments, teaching assignments, disciplinary actions, first

  step grievance responses, and performance reviews.

             11.   Professor Freyd asserts that external funding is not part of her job. Nevertheless,

  the University derives benefit from faculty who obtain significant external funding (both financial

  and reputational). Faculty who have large external funding portfolios are also ripe for poaching

  and account for many of the external offers that come to University of Oregon's Psychology

  faculty, including both faculty who are retained, and faculty who leave. This is part of the reason

  that "Grants received" is listed as one of the categories under "Research" in the Psychology

  Department's Merit Raise guidelines and that external grants are also listed as one ofthe items to

  be included for review in the department's "Review, Promotion and Tenure Procedures and

  Guidelines."

             12.   While it is true that considerable scholarship occurs that is not externally funded,

  the cost of doing research is significant even when not externally funded. After supporting the

  basic infrastructure of the university (to which external research funding makes a contribution in

  the form of Facilities and Administration compensation), the biggest non-fixed research cost is for

  personnel. This takes the form of faculty salary (for the part of the faculty member's time that

    Page 5 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN LLP
00775903.1                                  601 SW SECOND AVENUE,SUITE 2300
                                                 PORTLAND.OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
  includes research engagement), graduate student support, research assistant salary, etc.          For

  example, the cost of supporting a Ph.D. student in Psychology (stipend, benefits, tuition) is close

  to $40,000 for the academic year. These costs are either covered internally(by the University) or

  from external funds (typically grants).       Because internal funds are limited, those faculty who

  obtain external funding for their research help to free up the limited internal resources for other

  faculty who do not have external funding.            Professor Freyd is correct in being proud of her

  mentorship of students and of her productivity in the absence of external funding, but this does not

  mean that there is not a significant cost to supporting Professor Freyd's research time or to

  supporting the Ph.D. students who assist in her research. That cost is largely met by university

  funding. The university has the ability to provide such funding in part because of the overhead

  contributed by colleagues who obtain external funding.

             13.   Regardless of how time consuming it is to apply for grants, managing a large

  externally funded research lab, and keeping funds coming in to support that lab is a very different

  sort of work than pursuing unfunded research.

             14.   Professor Freyd has been the beneficiary of unusual special treatment in several

  respects including examples where we have permitted course buyouts at a rate below the normal

  rate and in being provided partial salary for her fellowship year at Stanford.

             15.   While it is true that serving as journal editor is supervisory in some sense, it does

  not involve supervising University employees in the terms and conditions of their employment

  which is something that grant recipients do. Furthermore, work of this nature (while meritorious)

  is not unusual among senior faculty. For example, Mayr is Editor in Chief for Psychology and

  Aging, Allen serves on two editorial boards, Hall is a consulting editor on two journals. This work

  is substantially different from the work of supervising employees as well as contractors hired to

  work on grants, which is a particular responsibility of Professors Allen and Fisher in their grant

  administration work. That supervision is a day-to-day ongoing responsibility with hiring, firing,



    Page 6 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN LLP
00775903.1                                  601 SW SECOND AVENUE SUITE 2300
                                                 PORTLAND.OR 97204-3159
                                           PHONE(503)228-0500 FAX (503)274-1212
   and disciplinary responsibilities and is both quantitatively and qualitatively distinct from the role

  of an editor of a journal.

                                      Chairs and Professorships

             17.   Professor Freyd speaks of the fact that Professor Mayr currently holds the Lewis

  Professorship in Psychology. She does not, however, explain that the Lewis Chair had been

  awarded to Professor Helen Neville, who held it for more than a dozen years until her 2016

  retirement. Both were original gifts from the same donor. Professor Neville's was awarded several

  years before Professor Mayr's Professorship.

                               Plaintiffs Proposed Retention Alternative

             18.   Plaintiff's filing proposes an alternative strategy for addressing recruitments,

  described as considering the raise offered to the retained faculty member and then also giving the

  department an equal amount of money to award in raises to other faculty members whose pay

  might seem inequitable after the retention raise is rewarded. There are a number of significant

  problems with this strategy. It doubles the cost of retaining the original faculty member who is

  being recruited. The university's funding comes primarily from tuition and from state funding,

  and the university has both a limited budget and an obligation to spend that budget

  responsibly. This proposal is inconsistent with that obligation. Additionally, retention raises often

  create perceptions of inequities, but those perceptions may not be accurate and in my experience

  they are often inaccurate. In light of that, plaintiffs proposal results in correcting a perceived

  problem that isn't a genuine problem. If there are many faculty members who perceive that the

  retention has created an inequity, then splitting these funds amongst those faculty is not likely to

  allay that perception. Finally, ifthe process ofdistributing the "extra" raises is done formulaically,

  it is unlikely to reflect merit. If it is done in a way that reflects merit(by the department head for



    Page 7 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
00775903.1                                 601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
  example), it is likely to lead to an outcome that still leaves many faculty feeling they have been

  treated unfairly (whether they are correct or not).

             19.    I am unaware that such a proposal has been tested. I know of no basis upon which

  it could be asserted that it would meet the needs of the University at the time of a retention.

                                     Retentions are Discretionary Decisions

             20     The University of Oregon has more than 2000 instructional employees, and over

  750 tenured and tenure track faculty. It must make strategic decisions what and how to instruct its

  23,000 students in more than 70 majors.

             When the University is faced with the possible loss of a valuable scholar, it must have a

  discretionary policy choice whether to negotiate to retain that scholar. Such decisions are really

  at the heart of the university's choices about how to preserve and advance its research and

  educational programs. We need to consider how to position the university for its future, the kinds

  of programs to support and develop, where to invest. These decisions are made with great care

  and purpose and set the path the university will take. When defendants write of discretion and

  academic freedom, they are not talking about individual merit raises (in fact these are calibrated

  to performance measures agreed on in individual departments), but about choosing key disciplines

  and recruiting and retaining world class scientists who will lead science in the future and harness

  the power of the sponsored research that is doing world class work life changing fields. As part

  of those decisions, the University must also identify who will lead in these key areas. Plaintiffs

  argument that these are just day-to-day inconsequential decisions mistakes how and why these

  decisions are made.

             21.    Making a decision to enter a negotiation for a faculty member who might leave the

  university requires individualized considerations and is informed by the opinions of many

    Page 8 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN LLe
00775903.1                                  601 SW SECOND AVENUE,SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503) 228-0500 FAX (503)274-1212
   colleagues and administrators. There are evaluations of overall merit, productivity and expected

   trends into the future that take into account more information than the general merit raise process

  (which is typically based on performance over the period since the last merit raise, often just one

   year), as well as the way in which the faculty member's role in the institution and how real the

  threat is that the faculty member might depart. In this analysis the university would look at how

  close to an offer the faculty member really is, whether others are legitimate contenders for that job,

   whether the outside position is actually attractive, and other considerations that allow us to make

  the decision whether to negotiate and how to negotiate. These are considerations that differ

  qualitatively from the considerations that take place when the departments evaluate merit for

  purposes of departmental progress or individual merit raises when funds are available, involve

  more people, consider university-wide strategic goals, and consider possible reputational damage

  from losing such a scholar among other considerations that are not part of the typical merit

  evaluation.

             22.   As a negotiation proceeds there are many discussions and it is not uncommon for

  proposals and counterproposals to pass back and forth. In most cases the goal is to retain a valued

  scholar but spend only so much as is necessary to do so. That means that negotiations are highly

  individualized. At times we have found that we have had to draw the line and stop negotiating

  because at that time we are unable to find appropriate funding or we reach a point where we do

  not believe we can justify offering more. That has happened to men and to women. The nature of

  retention negotiations means that they are very dissimilar from each other. Some may be

  determined by considering the likelihood that an outside offer will be extended. Others may

  implicate the potential loss of other interdependent faculty or the possible loss of significant funds


    Page 9 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN LLP
00775903.1                                  601 SW SECOND AVENUE.SUITE 2300
                                                 PORTLAND,OR 97204-3159
                                           PHONE(503)228-0500 FAX(503)274-1212
   or the inability to find a suitable replacement to take on work for which the university has funded

  infrastructure. At times we have had to consider whether the university's reputation might suffer

   with the loss of a key scholar.

                                           Kevin E. Cahill Calculations

             23.    Because Dr. Cahill does not supply information about the specific analyses he

  conducted, it is hard for me to comment on his conclusions. Nevertheless, by examining the plots

  and trendlines that Dr. Cahill supplies I have two concerns where he seems to have made

  assumptions that aren't merited and affect the meaning of his conclusions.

       A. Typical statistical analyses comparing attributes of two groups proceed by asking the

             question "If these two groups were chosen randomly, how likely would we be to see the

             differences we see?" This is problematic in two different ways in this example (full

             professors in the University of Oregon Psychology Departments). First the group size is

             very small (4-6 faculty typically in each category of male full professors and female full

             professors — depending on the year). This is noimally an obstruction to statistical

             significance such as the 99% confidence interval that Dr. Cahill reports. Second, ofcourse

             the faculty are not chosen randomly. In fact faculty like Helen Neville, Phil Fisher, and

             Nick Allen were recruited as senior faculty precisely because of their stature in the field

             and have disproportionate effects on averages.

       B. Without reviewing the steps of Dr. Cahill's work, I cannot be certain about this, but he

             seenis to be treating salaries of the same faculty member from different years as

             independent observations. That would make sense if, for example, faculty salaries are

             reassigned every year. But this is not the case and except in cases where there are


    Page 10 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                  BARRAN LIEBMAN LLP
00775903.1                                   601 SW SECOND AVENUE SUITE 2300
                                                  PORTLAND,OR 97204-3159
                                            PHONE(503)228-0500 FAX(503)274-1212
             promotions or retentions, there is very strong correlation between the salary ofa particular

             faculty member in one year, and the salary of that same faculty member in the next year.

             If Dr. Cahill is ignoring this fact, that is a fundamental analytical error.

        C. As a fairly straightforward alternative analysis, I will point out the following. Dr. Cahill

             looked at base salaries for full professors in the Psychology Department from 2007 until

             2017. This is a period ofeleven academic years. If I calculate the average base salary for

             the men in this group during each year,and calculate the average base salary for the women

             in this group for each year, and (like Cahill) omit Espy, Slovic and Tucker, then for 7 of

             the years women have higher average base salaries and for 4 ofthe years men have higher

             base salaries. If I do the same analysis inchiding Espy, Slovic and Tucker, then for 10 of

             the years women have the higher average base, and for 1 ofthe years men have the higher

             average base. I do not believe this reflects bias against either men or women. Rather it

             reflects evolution of salaries based on promotions, retirements, retention offers,

             recruitments, etc.




             I declare under penalty of perjury that the foregoing is true and correct.

             DATED this 3ffi day ofJanuary, 2019.




                                                                           Hal Sadofsky



    Page 11 — SECOND DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY
             MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON'S AND SADOFSKY'S MOTION FOR SUMMARY JUDGMENT
                                                   BARRAN LIEBMAN ur
00775903.1                                    601 SW SECOND AVENUE,SUITE 2300
                                                   PORTLAND.OR 972044150
                                             PHONE00712U-0500 FAX 15031274-1212
                                    CERTIFICATE OF SERVICE

             I hereby certify that on the 4th day of January, 2018, I served the foregoing SECOND

  DECLARATION OF HAL SADOFSKY IN SUPPORT OF REPLY MEMORANDUM IN

  SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON'S AND SADOFSKY'S

  MOTION FOR SUMMARY JUDGMENT on the following parties at the following addresses:

                  Jennifer J. Middleton                                     Whitney Stark
                  Caitlin V. Mitchell                                       Albies & Stark, LLC
                  Johnson Johnson Lucas & Middleton, PC                     210 SW Morrison Street, Suite 400
                  975 Oak Street, Suite 1050                                Portland, OR 97204-3189
                  Eugene, OR 97401-3124                                     whitney@albiesstark.com
                  jmiddleton@justicelawyers.com                             Attorneys for Plaintiff
                  cmitchell@justicelawyers.com
                  Attorneys for Plaintiff

                  Stephen F. English
                  Cody Weston
                  Nathan R. Morales
                  Perkins Coie LLP
                  1120 N.W. Couch Street, 10th Floor
                  Portland, OR 97209-4128
                  senglish@perkinscoie.com
                  cweston@perkinscoie.com
                  nmorales@perkinscoie.com
                  Attorneys for Defendant Michael H. Schill


  by the following indicated method or methods set forth below:

                   Electronic Filing using the Court's ECF System

             ❑     First-class mail, postage prepaid

             ❑     Hand-delivery

             ❑     Overnight courier, delivery prepaid

             ❑     E-mail


                                                            s/Paula A. Barran

                                                             Paula A. Barran
                                                             Shayda Zaerpoor Le


    Page 1 — CERTIFICATE OF SERVICE
00775903.1
                                                BARRAN LIEBMAN LLP
                                           601 SW SECOND AVENUE,SUITE 2300
                                                PORTLAND,OR 97204-3159
                                          PHONE(503)228-0500 FAX(503)274-1212
